The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Current Status of Claims 
This office action is a response to communication of December 2, 2021.  By amendment of December 2, 2021 the Applicant amended claims 1, 4, 5, and 14. Claims 10-11 and 15-20 were canceled. Therefore, claims 1-9, and 12-14 are currently active in the application. 

Response to Argument
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. Specifically, the Applicant amended claim 1 to add the limitation “the contact remains stationary” and argues that this feature is not shown by the prior art of the record. However, the newly introduced limitation introduces a number of issues. Particularly, it is not clear from the disclosure what the Applicant regards stationary” (emphasis added by examiner). The original disclosure does not operates with this newly introduced term and the Applicant does not provide the support in the original disclosure for the amendment of claim 1 in the response of December 2, 2021. Since, it is not clear how to interpret the newly introduced limitation of claim 1, this new limitation is considered new matter. It should be also considered that claim 1 also refers to a “direction in the touch panel”, which suggests certain dynamic, which kind of contradicts with limitation “stationary”. In addition, to the best examiner’s understanding the primary reference to Matsuki discloses determiner (121) which determines that contact remains stationary as discussed at least in paragraph [0149] of Matsuki, i.e. discloses the new limitation as currently claimed. Therefore, the new rejection is provided below.

Claim Objections
Claim 14 was previously objected to.  This objection is withdrawn in view of amendment of December 2, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3, 6-9, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Applicant amended claim 1 to add the limitation “the contact remains stationary” and argues that this feature is not shown by the prior art of the record. However, the newly introduced limitation introduces a number of issues. Particularly, it is not clear from the disclosure what the Applicant regards under “the contact remains stationary” (emphasis added by examiner). The original disclosure does not operate with this newly introduced term and the Applicant did not provide the support in the original disclosure for the amendment of claim 1 in the response of December 2, 2021. Since, it is not clear how to interpret the newly introduced limitation of claim 1, this new limitation is considered new matter. Additional amendment or explanations are respectfully requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the Applicant amended claim 1 to add the limitation “the contact remains stationary” and argues that this feature is not shown by the prior art of the record. However, the newly introduced limitation introduces number of issues. Particularly, it is not clear from the disclosure what the Applicant regards under “the contact remains stationary” (emphasis added by examiner). The original disclosure does not operate with this newly introduced term and the Applicant did not provide the support in the original disclosure for the amendment of claim 1 in the response of December 2, 2021. Since, it is not clear how to interpret the newly introduced limitation of claim 1, this new limitation is considered new matter. Additional amendment or explanations are respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 9, 12, 13 is/are rejected under 35 U.S.C. 103 to the best examiner’s understanding as being unpatentable over Matsuki (US Patent Publication 2013/0332892 A1) in view of Senior (US Patent Publication 2001/0036299 A1).
claim 1,  Matsuki  discloses a non-transitory computer-readable recording medium having recorded therein a program for causing a processor (See at least Figure  5 of Matsuki disclosing a processor and memory which as discussed in paragraph [0103-0105] of Matsuki) to function as at least: a touch information acquirer configured to acquire touch information regarding at least one of an area of a touch area and a shape of the touch area, the touch area being formed by contact between a touch panel and an object (See at least Figure 5 of Matsuki illustrating a touch information acquirer (100, 111, 123, 125) which acquire information regarding area and of a touch area paragraphs [0104-0105]); and a determiner configured to determine, when the touch information acquired by the touch information acquirer indicates that a contact between the object and the touch panel contact remains stationary (See at least Figure 5 of Matsuki illustrating a determiner (121) which acquire indications that the contact remains stationary as discussed in paragraph [0149] of Matsuki), whether input of an instruction regarding a direction in the touch panel is present, based on at least one of the area of the touch area and the shape of the touch area defined by the touch information (See at least Figures 4-5 of Matsuki illustrating a determiner (122, 121, 123, 125) which determines contact (S401) and direction (S403) as discussed in paragraphs [0102-0111, 0123] of Matsuki). 
	However, the reference to Matsuki does not specifically discuss the at least one of the area of the touch area and the shape of the touch area defined by the touch information.
	In the same field of endeavor, Senior discloses computer program (490), Fig.4 which allows to provide at least one of the area of the touch area and the shape of the 
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use different shape area of the touch shown by Senior with the device of Matsuki in order to construct a contact-sensitive display which intended to provide an easy and intuitive means for a user to provide a combined fingerprint scanner and pointing device avoiding a mouse. 
	In regard of claim 2, Matsuki, and Senior further disclose the recording medium according to claim 1, wherein the touch information is information regarding the area of the touch area, and the determiner is configured to determine that the input of the instruction is present when an area condition regarding the area of the touch area indicated by the touch information is satisfied (See at least Figures 4-5 of Matsuki wherein is shown that the touch information regarding the area of touch (S401) is determined when a first condition regarding the area of the touch (S402) is satisfied as discussed in paragraph [0119]). 
	In regard of claim 3, Matsuki, and Senior further disclose the recording medium according to claim 1, wherein the touch information is information regarding the shape of the touch area, and the determiner is configured to determine that the input of the instruction is present when a second shape condition regarding the shape of the touch area indicated by the touch information is satisfied (See at least Figure 4 of Matsuki 
	In regard of claim 6, Matsuki, and Senior further disclose the recording medium according to claim 1, wherein the program causes the one or more processors to further function as a pressure information acquirer configured to acquire pressure information regarding a pressure applied to the touch panel, and wherein the determiner is configured to determine, further based on the pressure information acquired by the pressure information acquirer, whether the input of the instruction is present (See at least Figure 4 of Matsuki illustrating the program acquiring pressure information  (S407, S408) as discussed in paragraphs [0126-0127]). 
	In regard of claim 7, Matsuki, and Senior further disclose the recording medium according to claim 6, wherein the determiner is configured to determine, when a pressure condition regarding the pressure indicated by the pressure information is satisfied, that the input of the instruction is present (See at least Figure 4 of Matsuki illustrating determiner considering third condition (S408) as input recognition (S409) as discussed in paragraphs [0126-0127] and paragraphs [0030-0031] of Senior). 
	In regard of claim 8, Matsuki, and Senior further disclose the recording medium according to claim 1, wherein the program causes the one or more processors to further function as a vibration controller configured to vibrate the touch panel when a determination result by the determiner changes (See at least Figure 5 of Matsuki illustrating vibrator controller (126) which generates vibration of the touch panel (100) when determination result changes as discussed in paragraphs [0109, 0144] of Matsuki). 
claim 9, Matsuki, and Senior further disclose the recording medium according to claim 1, wherein the program causes the one or more processors to further function as a display controller configured to display information regarding a direction indicated by the instruction on the touch panel (See at least Figure 9A of Matsuki illustrating instruction on the display (204) regarding a direction). 
	In regard of claim 12, Matsuki, and Senior further disclose the recording medium according to claim 1, wherein the object is a thumb of a user (See at least paragraph [0013] of Matsuki discussing that the object is a thumb).
	In regard of claim 13, Matsuki, Takano and Senior further disclose the recording medium according to claim 1, wherein the determiner determines whether the input of the instruction regarding the direction in the touch panel is present, based on a plurality of ranges for the at least one of the touch area and the shape of the touch area (See at least Figure 4 of Takano illustrating ranges of the touch area (2) as discussed in paragraphs [0052-0054]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent Publication 2013/0332892 A1) in in view Senior (US Patent Publication 2001/0036299 A1) and further in view of Lawrence (US Patent Publication Application 2014/0168093 A1). 
	In regard of claim 4, Matsuki, and Senior further disclose a non-transitory computer-readable recording medium having recorded therein a program for causing a processor to function as at least: a touch information acquirer configured to acquire touch information regarding at least one of an area of a touch area and a shape of the touch area, the touch area being formed by a contact between a touch panel and an 
	However, the combination of Matsuki and Senior does not specifically discuss recording medium, wherein the touch information is information regarding the area of the touch area, and the determiner is configured to determine, based on a speed of a change in a size of the area of the touch area indicated by the touch information, whether the input of the instruction is present. 
	In the same field of endeavor, Lawrence discloses recording medium including a processor (130)  Figure 2 which determines touch information based on speed of change in a size of the area of touch (305) Figure 3 and discussed in paragraph [0046] of Lawrence.
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use speed of change in size of the touch area shown by Lawrence with the device of Matsuki and Senior in order to construct a contact-sensitive display which intended to provide an easy and intuitive means for a user to provide data regarding the touch inputs. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent Publication 2013/0332892 A1) in in view Senior (US Patent Publication . 
	In regard of claim 5, Matsuki, and Senior further disclose a non-transitory computer-readable recording medium having recorded therein a program for causing a processor to function as at least: a touch information acquirer configured to acquire touch information regarding at least one of an area of a touch area and a shape of the touch area, the touch area being formed by a contact between a touch panel and an object, a whole of the touch area is touched by the object; and a determiner configured to determine, when the touch information acquired by the touch information acquirer indicates that a contact between the object and the touch panel is present, whether input of an instruction regarding a direction in the touch panel is present, based on the at least one of the area of the touch area and the shape of the touch area defined by the touch information (See rejection of claim 1 provided above).
	However, the combination of Matsuki and Senior does not specifically discuss the recording medium, wherein the touch information is information regarding the shape of the touch area, and the determiner is configured to determine, based on a speed of a change in an index value defined in accordance with the shape of the touch area indicated by the touch information, whether the input of the instruction is present. 
	In the same field of endeavor, Johansson et al. discloses estimation of the shape of the touch area based on the touch information regarding the shape (820) of the touch area based on an index value (825) as also discussed in paragraphs [0030-0032] of Johansson et al.
. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent Publication 2013/0332892 A1) in view Senior (US Patent Publication 2001/0036299 A1) and further in view of Rihn et al. (US Patent Publication Application 2017/0083096 A1).
	In regard of claim 14, Matsuki, and Senior further disclose the recording medium according to claim 14.
	However, the combination of Matsuki, and Senior does not specifically discuss the recording medium wherein the plurality of ranges are provided in at least one determination table.
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use the a table shown by Takano with the device of Matsuki, and Senior in order to construct a contact-sensitive display which intended to provide an easy and intuitive means for a user to make selections and otherwise interact with an application running on a computing device.
	In the same field of endeavor, Rihn et al. discloses table (900) organization for ranges as shown in Figures 9, 13 of Rihn et al. and discussed in paragraphs [0082, 0100].
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use the a touch information acquirer shown by Rihn with the 
                                                                                                                                                                                                      Conclusion
More relevant references:
US Patent 9,323,360 to Lee et al.
US Patent Publication Application 2009/0103853 to Daniel et al.
US Patent Publication Application 2014/0278765 to Chiu et al.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692